Name: Commission Regulation (EC) No 1993/2001 of 11 October 2001 fixing the production levies in the sugar sector for the 2000/01 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  EU finance
 Date Published: nan

 Avis juridique important|32001R1993Commission Regulation (EC) No 1993/2001 of 11 October 2001 fixing the production levies in the sugar sector for the 2000/01 marketing year Official Journal L 271 , 12/10/2001 P. 0015 - 0016Commission Regulation (EC) No 1993/2001of 11 October 2001fixing the production levies in the sugar sector for the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as last amended by Commission Regulation (EC) No 906/2001(2), and in particular Article 33(8) and Article 34(5) thereof,Whereas:(1) Article 7(1) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector(3), as last amended by Regulation (EC) No 392/94(4), provides that the basic production levy and the B levy together with, if required, the coefficient referred to in Article 34(2) of Regulation (EC) No 2038/1999 for sugar, isoglucose and inulin syrup are to be fixed before 15 October in respect of the preceding marketing year.(2) Commission Regulation (EC) No 1930/2000 of 12 September 2000 revising the maximum amount for the B production levy and amending the minimum price for B beet in the sugar sector for the 2000/01 marketing year(5) increased, for the 2000/01 marketing year, the maximum amount referred to in the first indent of Article 33(4) of Regulation (EC) No 2038/1999 to 37,5 % of the intervention price for white sugar.(3) The estimated total loss recorded in accordance with Article 33(1) and (2) of Regulation (EC) No 2038/1999 necessitates, in respect of the 2000/01 marketing year, the retention of the maximum amounts referred to in Article 33(3) of the said Regulation in so far as the basic production levy is concerned and the taking into account of an amount equal to 20,7308 % of the intervention price for white sugar for the calculation of the B levy in accordance with Article 33(4) and (5) of the same Regulation.(4) The total loss recorded on the basis of the information available and in application of Article 33(1) and (2) of Regulation (EC) No 2038/1999 is covered in its entirety by the receipts from the basic production levy and the B levy. The coefficient referred to in Article 34(2) of the said Regulation should not as a consequence be fixed for the 2000/01 marketing year.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The production levies in the sugar sector for the 2000/01 marketing year shall be as follows:(a) EUR 1,2638 per 100 kilograms of white sugar as the basic production levy on A sugar and B sugar;(b) EUR 13,0998 per 100 kilograms of white sugar as the B levy on B sugar;(c) EUR 0,5330 per 100 kilograms of dry matter as the basic production levy on A isoglucose and B isoglucose;(d) EUR 5,4980 per 100 kilograms of dry matter as the B levy on B isoglucose;(e) EUR 1,2638 per 100 kilograms of dry matter equivalent sugar/isoglucose as the basic production levy on A inulin syrup and B inulin syrup;(f) EUR 13,0998 per 100 kilograms of dry matter equivalent sugar/isoglucose as the B levy on B inulin syrup.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 127, 9.5.2001, p. 28.(3) OJ L 158, 9.6.1982, p. 17.(4) OJ L 53, 24.2.1994, p. 7.(5) OJ L 231, 13.9.2000, p. 6.